Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 04/09/21 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubloff et al., US 2021/0082715.
Rubloff shows the invention substantially as claimed including an integrated circuit, comprising:
A semiconductor substrate having a front face (see claim 99);
A first dielectric region (108a) on the front face and extending into the semiconductor substrate;

A first conductive region (104a), a second conductive region (106a), and a third conductive region (104b), wherein the second conductive region is electrically insulated from the first conductive region by a second dielectric region (another portion of layer 108a lying between the first and second conductive regions) and wherein the second conductive region is electrically insulated from the third conductive region by a third dielectric region (108b---see, for example, figs. 1A-2B and paragraphs 0043-0063).
With respect to dependent claim 7, note that the various electrodes can be electrically connected to each other (see abstract, for example)

Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura, US 2003/0080366.
Tamura shows the invention as claimed including an integrated circuit, comprising:
A semiconductor substrate 11 having a front face;
A shallow trench isolation region (12/52) in the semiconductor substrate;
A transistor (Rmem) supported by said semiconductor substrate;
A capacitive element (Rcap) on top of the shallow trench isolation region;
Wherein the capacitive element includes a first conductive region 24 in contact with an upper surface of the shallow trench isolation region 12 and forming a first electrode of the capacitive element and a second conductive region (26, for example) forming a second electrode of the capacitive element;
Wherein the transistor includes a first conductive gate insulated from the front face of the semiconductor substrate by a first dielectric layer 13, 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2-5, 8-9, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubloff et al., US 2021/00827153.
Rubloff does not expressly disclose the ability of the dielectrics to withstand various voltages and the thickness of the dielectric regions.
Regarding claims 2-3 and 23-24, and configuring the second and third dielectric regions to withstand various voltage levels, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine through routine experimentation the optimum voltages that layers and devices should tolerate based upon the desired application, for example, and such limitation would not lend patentability to the instant invention absent a showing of unexpected results. 
Concerning claims 4-5 and the particular thickness of the various dielectric regions, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum thickness of the various dielectric regions depending upon, for example, the amount of charge required to be stored and such limitation would not lend patentability to the instant invention absent a showing of unexpected results.
With respect to claims 8-9, the examiner takes official notice that it is notoriously well known in the art to construct gates, electrodes, and conductive regions of polysilicon due to its high conductivity and ability to withstand high temperatures during processing. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the capacitor of Rubloff et al. in an analog or RF device if so desired by the end user.

Claims 6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubloff et al., US 2021/0082715 as applied to claims 2-9 above, and further in view of Tamura, US 2003/0080366.
Rubloff et al. is applied as above but does not expressly disclose separating conductive regions by ONO layers and the addition of a floating gate memory device using the same materials as the 
Concerning the particular thickness of the ONO region, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum thickness of the various dielectric regions depending upon, for example, the amount of charge required to be stored and such limitation would not lend patentability to the instant invention absent a showing of unexpected results.
Concerning dependent claims 10-12, Tamura also discloses the addition of a memory cell (Rmem) that includes a high voltage flash memory with a floating gate and control gate that is the same material as the electrodes of the capacitor as well as dielectric regions that are the same as dielectrics used to separate the conductive regions (see paragraphs 0105-0143). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Rubloff et al. so as to also incorporate a flash memory device with the same materials used in the capacitor as disclosed by Tamura in order to achieve the predictable results of providing different devices on the same substrate and at the same time utilizing smaller numbers of raw materials.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura, US 2003/0080366 in view of Rubloff et al., US 2021/0082715.
Tamura is applied as above but does not expressly disclose the claimed third conductive region. Rubloff et al. discloses an energy storage device comprising a third conductive region that is separated from a second conductive layer by a dielectric (see, for example, figs. 1A-2B and paragraphs 0043-0063). 
With respect to the particular dielectric separating the second and third conductive regions and the material of the third conductive region, note that the claims are drawn to the product rather than the process. Therefore, the limitation that the dielectric or conductive region comes from a common conductive layer is not given patentable weight in the claim. Regarding the dielectric layer separating the second and third conductive regions being the same as the dielectric separating the first and second conductive gates, note that an (oxide-nitride-oxide) layer is used to separate the first and second conductive gates. The examiner takes official notice that it would have been obvious to use either an oxide or nitride layer in order to separate the second and third conductive regions since both of these materials are well known dielectrics capable of being used in energy storage devices. In addition, Tamura discloses the use of polysilicon as the second gate material (see paragraph 0106). The examiner again takes official notice that polysilicon is a well known material commonly used in capacitor electrodes due to its high conductivity and ability to withstand high temperatures during processing.

Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura, US 2003/0080366 in view of Yang, U.S. Patent 5,180,680.
Tamura is applied as above but does not expressly disclose wherein the transistor includes a vertical conductive gate extending into the semiconductor substrate. Yang discloses the formation of a flash memory device wherein the transistor includes a vertical conductive gate extending into the semiconductor substrate (see figs. 4-5D and their descriptions). All of the claimed elements have been shown by the combination of the Tamura and Yang references. All that is missing is the use of the .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubloff et al., US 2021/0082715 in view of Tamura, US 2003/0080366 as applied to claims 6 and 10-12 above, and further in view of Yang, U.S. Patent 5,180,680.
Rubloff et al. and Tamura are applied as above but do not expressly disclose wherein the transistor includes a vertical conductive gate extending into the semiconductor substrate. Yang discloses the formation of a flash memory device wherein the transistor includes a vertical conductive gate extending into the semiconductor substrate (see figs. 4-5D and their descriptions). All of the claimed elements have been shown by the combination of the Rubloff, Tamura and Yang references. All that is missing is the use of the vertical conductive gate in the primary reference of Tamura. In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Rubloff modified by Tamura so as to include the vertical conductive gate of Yang to achieve the predictable results of increased integration of the memory device on a smaller substrate area. Concerning the buried gate being from the same layer as the first conductive region, note that the claims are drawn to the product rather than the process so this limitation is not given patentable weight. However, the first conductive region is made of polysilicon and the examiner again takes official notice that polysilicon is a well known material commonly used in capacitor electrodes due to its high conductivity and ability to withstand high temperatures during processing.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0158072 discloses the formation of a flash memory device along with a three electrode capacitor, Kuroda, U.S. Patent 5,057,448 discloses the formation of floating gate and DRAM devices on a common substrate, and Cacharells et al., U.S. Patent 5,550,072 discloses multiple devices on a substrate including flash memory devices and a capacitor formed on a field oxide isolation region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



July 3, 2021